Citation Nr: 0622838	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in May 2006.  A transcript of the veteran's 
hearing has been associated with the record.


FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling; and residuals of a shell fragment wound of 
the neck, evaluated as 10 percent disabling.

2.  The combined rating for the service-connected 
disabilities is 70 percent.

3.  The veteran has a high school education and some earned 
college credits; he reportedly worked as a laborer, as a 
general manager, and as a contract administrator.

4.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his occupational 
experience and educational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Analysis

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran is currently in receipt of a 70 
percent evaluation for PTSD and a 10 percent evaluation for a 
shrapnel fragment wound to the neck, with a total combined 
evaluation of 70 percent.

VA treatment records reflect a diagnosis of PTSD, but vary 
regarding the severity of the disorder.  A February 2005 
group session report indicates a diagnosis of PTSD and notes 
that it was severe.  

On VA examination in July 2005, the examiner noted that he 
had carefully reviewed the veteran's records.  The veteran 
endorsed some symptoms consistent with panic attacks, and 
reported that his mood was depressed.  He also endorsed 
symptoms of depression.  He also reported anxiety and sleep 
disturbance with frequent nightmares.  The examiner provided 
diagnoses including PTSD, chronic, mild.  He noted that 
records contained in his claims folder indicated that the 
veteran's PTSD was in the mild range and that it did not 
appear that his PTSD symptoms alone rendered him 
unemployable.  

However, in an April 2006 written statement, the veteran's VA 
psychiatrist reported that the veteran had difficulty with 
day-to-day functioning and felt overwhelmed with even the 
simplest of chores.  He indicated that the veteran had sleep 
disturbance and nightmares.  He noted that the veteran was 
anxious in public and found activities such as shopping 
stressful.  He related that the veteran had been unemployed 
since 1991 and that subsequent attempts to obtain employment 
were unsuccessful because the veteran could not concentrate 
and focus.  The psychiatrist concluded that in his clinical 
judgment the veteran remained severely disabled and unable to 
be gainfully employed secondary to his PTSD.  

At his May 2006 hearing, the veteran testified that he was 
anxious in dealing with people and that in his most recent 
employment he developed a reputation as a trouble maker 
because he was not collegial.  He stated that he felt singled 
out because of his disability.  He also related that he had 
been divorced and that he did not have close relationships 
with his children.  He testified that after losing his most 
recent employment in 1991, he applied for jobs but was not 
hired, even though he was qualified for the positions.  He 
argued that the April 2006 statement by his VA psychiatrist 
should be given more weight than the July 2005 examination 
report, because he had more fully disclosed his symptoms to 
his regular provider.  

Having reviewed the evidence of record, the Board concludes 
that TDIU is warranted in this case.  In reaching this 
conclusion, the Board has determined that the conclusions of 
the veteran's VA psychiatrist, as set forth in the April  
2006 statement, are more probative of the veteran's symptoms 
than the July 2005 VA examination report.  As a provider who 
meets with the veteran on a regular basis, the treating 
psychiatrist has a greater level of insight into the 
veteran's functioning.  Based upon that insight, he concluded 
that the veteran is severely disabled by his PTSD and unable 
to maintain gainful employment.  Moreover, the level of the 
veteran's disability is reflected in the VA treatment records 
in the file, which include findings that the veteran's PTSD 
is chronic and severe.  The Board therefore concludes that 
the evidence as a whole establishes that the veteran's 
service-connected disabilities cause sufficient functional 
impairment to preclude him from obtaining and maintaining 
substantially gainful employment in a position consistent 
with his educational and industrial background.  Accordingly, 
the veteran is entitled to a total rating based on 
unemployability due to service-connected disabilities.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


